RENDERED: JULY 23, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0962-MR

KIMBERLY JOHNSON                                                     APPELLANT


                 APPEAL FROM FLEMING CIRCUIT COURT
v.               HONORABLE STOCKTON B. WOOD, JUDGE
                        ACTION NO. 20-CI-00049


MEDICAL PROTECTIVE COMPANY;
NATIONAL FIRE & MARINE
INSURANCE COMPANY; AND
BARBRA MCGUIRE                                                        APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: GOODWINE, JONES, AND KRAMER, JUDGES.

GOODWINE, JUDGE: In a suit stemming from a pending medical malpractice

action, Kimberly Johnson (“Johnson”) brought claims against the hospital’s and

doctor’s insurance companies alleging the insurers acted in bad faith in procuring a

settlement in the medical malpractice case by knowingly failing to disclose a

screenshot of Johnson’s biopsy results during discovery. The circuit court denied
Johnson’s motion for relief under CR1 60.03 and granted Appellees’ motion to

dismiss. After careful review of the record and applicable law, finding no error,

we affirm.

                 This case arose out of a medical malpractice action in which Johnson

brought claims in the Fleming Circuit Court against the doctors and hospital

Johnson alleges failed to adequately and timely diagnosis her with breast cancer.2

On April 30, 2018, in consideration for $1.25 million,3 Johnson executed a

settlement agreement against Fleming County Hospital District (“Hospital #1”) and

certain employees, including Barb Hafer. The settlement agreement released

Hospital #1, its employees, National Fire and Marine Insurance Company

(“NF&M”) (Hospital #1’s insurer), Medical Protective Company (“MedPro”)

(NF&M’s affiliate, which insured Dr. Amanda Applegate), Family Medicine

Associates of Flemingsburg, P.S.C., Family Medicine Associates of Flemingsburg

(assumed name corporation of Family Medicine Associates of Flemingsburg,

P.S.C), and their employees from any future claims related to NF&M’s


1
    Kentucky Rules of Civil Procedure.
2
 Kimberly Johnson v. Dr. Amanda Applegate; Family Medicine Associates of Flemingsburg,
P.S.C.; Family Medicine Associates of Flemingsburg (assumed name corporation of Family
Medicine Associates of Flemingsburg, P.S.C.); Dr Richard S. Hartman; Dr. Jennifer
Hagenschneider; Dr. Charles Clarke; Maysville Radiology Associates, P.S.C.; Fleming Medical
Center, LLC d/b/a Fleming County Hospital; Kristal Humphries; and Gena Baker, No. 16-CI-
00139.
3
    This amount was disclosed in Appellant’s Brief at p. i.

                                                  -2-
involvement in and handling of Johnson’s claims against Hospital #1 and its

employees.4 The settlement agreement contained an “Assumption of Risk” clause

barring Johnson from later pursuing any claims against the released parties that

may result from subsequent discovery of facts or information.

              During ongoing proceedings in the medical malpractice case, the

circuit court entered an order requiring production of all information reviewed by

Hospital #1’s counsel because counsel claimed certain metadata was no longer

available, and it was unclear whether the metadata had been made available during

discovery. Unrelated to the metadata, counsel produced a screenshot from

software used by Hospital #1, which showed Johnson was scheduled for a biopsy

that she was never notified of. This screenshot was not disclosed prior to the

execution of the settlement agreement. Counsel claimed the screenshot had not

been produced because he could not find anyone to authenticate it, so it did not fit

the medical record category.

              In response to this disclosure, Johnson filed numerous motions.

Pertinent to this appeal, Johnson filed a motion for leave to file a fourth amended




4
 The agreement did not release Dr. Amanda Applegate; Family Medicine Associates of
Flemingsburg, P.S.C.; Dr. Richard Hartman; Dr. Jennifer Hagenschneider; Dr. Charles Clarke;
Maysville Radiology Associates P.S.C.; or Fleming Medical Center d/b/a Fleming County
Hospital (Hospital #2 (see footnote 5 below) and its employees.

                                             -3-
complaint. Johnson sought to add as defendants NF&M,5 MedPro,6 and Healthcare

Underwriters Group, Inc. (insurer of Dr. Hartman; Dr. Hagenschneider; Dr. Clarke;

and Maysville Radiology Associates, P.S.C.). Johnson alleged NF&M, MedPro,

and Healthcare Underwriters Group, Inc. acted in bad faith when they negotiated

the settlement with Johnson even though they were aware of the biopsy screenshot.

Johnson also sought to add claims against all existing and additional defendants for

fraud, fraud in the inducement, and fraud by omission; intentional infliction of

emotional stress; first and third party reckless spoliation of evidence; abuse of

process; obstruction of justice; tortious interference with expectancy; violation of a

“special relationship”; punitive damages; sanctions; causation and damages; and

attorneys’ fees.

              On December 5, 2019, the circuit court denied Johnson’s motion. The

court determined that to proceed against the released defendants, the settlement

agreement would have to be set aside, and Johnson would have to repay the

settlement proceeds. During a hearing on the motion, Johnson’s counsel stated she


5
 NF&M issued a liability insurance policy and excess insurance policy on behalf of Fleming
County Hospital District (Hospital #1), which was in force and effect in December 2014 through
July 31, 2015. “Hospital #1 was acquired by Lifepoint of Kentucky, LLC and is currently
operating under the name of Fleming Medical Center d/b/a Fleming County Hospital (hereinafter
“Hospital #2”).” Record (“R.”) at 71.
6
  MedPro issued a liability insurance policy on behalf of Dr. Amanda Applegate and Family
Medicine Associates of Flemingsburg, P.S.C., and Family Medicine Associates of Flemingsburg
(assumed name corporation of Family Medicine Associates of Flemingsburg, P.S.C.). Claims
against these Defendants were not resolved. Id. at 5-6.

                                             -4-
refused to repay the settlement in exchange for setting aside the release. Instead,

Johnson wanted to set it aside and keep the money. Because Johnson refused to

return the settlement proceeds, the circuit court determined her request to reinstate

the released insurers and defendants was moot.

             The circuit court found two of Johnson’s claims could not go forward.

First, the circuit court found Johnson’s claim for spoliation is not recognized in

Kentucky. Second, Johnson’s claim for sanctions was not a proper cause of action

in a complaint, but instead was a possible remedy for the court to consider.

             As to Johnson’s other claims, the circuit court found a discovery

violation occurred when Hospital #1’s counsel failed to disclose the biopsy

screenshot during discovery. The circuit court stated it was troubled by counsel’s

decision not to turn over the screenshot during discovery. However, because

Johnson refused to repay the settlement proceeds, the circuit court declined to

determine whether the insurance company should be brought back into the suit to

determine whether it was aware of the screenshot at the time the settlement and

release were negotiated. Although the circuit court deemed the screenshot

discoverable, it found the issue moot, determined the release remained in effect,

and denied Johnson’s motion to file a fourth amended complaint. Johnson has not




                                         -5-
directly appealed this order in the medical malpractice case because it was not

made final and appealable.7

              On March 17, 2020, Johnson filed the underlying independent action

against MedPro, NF&M, and their employee Barbra McGuire. The claims against

the insurance companies in the new complaint stemmed from the claims in

Johnson’s proposed amended complaint in the medical malpractice case. Johnson

alleged the insurance companies were aware Dr. Applegate and her counsel,

Hospital #1 and its counsel, and employees of Fleming Medical Center, LLC d/b/a

Fleming County Hospital (“Hospital #2”) had secreted the biopsy screenshot when

negotiating the settlement agreement. As a result, Johnson brought claims against

MedPro, NF&M, and McGuire for bad faith; civil conspiracy; concert of action;

joint enterprise; fraud, fraud in the inducement, and fraud by omission; punitive

damages; causation and damages; and attorneys’ fees. Pending the Appellees’

answer to the complaint, Johnson filed an amended complaint, which was identical

to the original complaint except Johnson attached her petition for writ of

mandamus from No. 2020-CA-0517-OA. Supra, footnote 7.


7
  Johnson did not appeal the denial of her motion to file a fourth amended complaint. However,
she did appeal the denial of her motion for leave to file a third amended complaint in No. 2020-
CA-1599-MR, which was dismissed by another panel of this Court on June 7, 2021. Johnson
also filed a petition for a writ of mandamus (No. 2020-CA-0517-OA), which included many of
the allegations contained in her motion to file a third amended complaint. This Court denied
Johnson’s petition, and the Supreme Court of Kentucky affirmed on June 17, 2021 (No. 2020-
SC-0588-MR).



                                               -6-
             On May 15, 2020, Appellees moved to dismiss and/or for a judgment

on the pleadings and for sanctions for Johnson’s filing of the new action. Johnson

responded to these motions and moved for relief under CR 60.03.

             On July 1, 2020, the circuit court entered an order denying Johnson’s

motion for relief under CR 60.03, finding Johnson “file[d] this action in an attempt

to circumvent the [c]ourt’s orders that already addressed these arguments, raised in

the 16-CI-00139 action.” R. at 570. The same day, the circuit court entered an

order granting Appellees’ motion to dismiss. The court found Johnson’s

“complaint [was] a repetitive argument that [had] been argued and briefed

extensively” in the medical malpractice action. R. at 572. The court further found

Johnson “filed a complaint in this case to address matters that have been ruled on

by this [c]ourt in the prior (and ongoing) [medical malpractice] case. The matters

are not actionable by filing a new case.” R. at 573. In accordance with its order in

the malpractice case denying Johnson’s motion to file a fourth amended complaint,

the circuit court concluded Johnson’s claims in her new complaint were barred by

the settlement and release agreement. This appeal followed.

             On appeal, Johnson argues the circuit court erred in denying her relief

under CR 60.03 and in dismissing her complaint because: (1) she sufficiently pled

her complaint to withstand a CR 12.03 motion; (2) Kentucky law allows her to

keep the settlement proceeds and pursue her bad faith claims; (3) the terms of the


                                        -7-
settlement and release agreement do not bar her claims in this separate action; (4)

she sufficiently pled her causes of action; and (5) her claims have been properly

“notice pled” under CR 8.01(1).

               Before reaching the merits of Johnson’s arguments, we must address a

significant deficiency in her brief. “There are rules and guidelines for filing

appellate briefs. Appellants must follow these rules and guidelines, or risk their

brief being stricken, and appeal dismissed, by the appellate court.” Koester v.

Koester, 569 S.W.3d 412, 413 (Ky. App. 2019) (citing CR 76.12). Johnson’s brief

fails to make “reference to the record showing whether the issue was properly

preserved for review and, if so, in what manner” as required by CR 76.12(4)(c)(v).8

Because Johnson’s arguments fail on the merits, we elect to ignore the deficiency

and proceed with our review.

               First, we address the circuit court’s denial of Johnson’s motion for

relief under CR 60.03, which we review for abuse of discretion. Rogers Group,

Inc. v. Masterson, 175 S.W.3d 630, 636 (Ky. App. 2005). Johnson makes no


8
  While Johnson’s brief contains citations to the record, an appellant’s brief must also “contain at
the beginning of the argument a statement with reference to the record showing whether the issue
was properly preserved for review and, if so, in what manner.” CR 76.12(4)(c)(v). “A brief may
be stricken for failure to comply with any substantial requirement” of the appellant rules for
briefing. CR 76.12(8). In this case, we have elected not to strike Johnson’s brief because we
have been able to conduct a meaningful review from the citations to the record. However,
counsel is reminded that “[i]t is not the function or responsibility of this [C]ourt to scour the
record on appeal to ensure that an issue has been preserved.” Koester, 569 S.W.3d at 415. Other
panels may not exercise such leniency should counsel fail to follow the briefing requirements in
future appeals.

                                                -8-
argument in her briefs regarding her request for relief under CR 60.03. However,

because she appealed the order by attaching it to her notice of appeal and

appellant’s brief, and the insurers address it in their brief, we will address the

circuit court’s order denying Johnson relief under CR 60.03.

             CR 60.03 provides:

             Rule 60.02 shall not limit the power of any court to
             entertain an independent action to relieve a person from a
             judgment, order or proceeding on appropriate equitable
             grounds. Relief shall not be granted in an independent
             action if the ground of relief sought has been denied in a
             proceeding by motion under Rule 60.02, or would be
             barred because not brought in time under the provisions
             of that rule.

The purpose of this rule is to provide an “equitable form of relief when no other

avenue exists.” Meece v. Commonwealth, 529 S.W.3d 281, 295 (Ky. 2017) (citing

Bowling v. Commonwealth, 163 S.W.3d 361, 365 (Ky. 2005)). To be granted

relief under this rule, the claimant must show the following:

             (1) show that they have no other available or adequate
             remedy; (2) demonstrate that movants’ own fault,
             neglect, or carelessness did not create the situation for
             which they seek equitable relief; and (3) establish a
             recognized ground . . . for the equitable relief.” Id.
             (quoting Campaniello Imports, Ltd. v. Saporiti Italia
             S.p.A., 117 F.3d 655, 662 (2nd Cir. 1997) (emphasis
             removed)). If an adequate remedy was available in the
             original proceedings, CR 60.03 does not provide grounds
             for equitable relief. Bowling, 163 S.W.3d at 365 (internal
             citations omitted).

Id. at 295-96.

                                          -9-
               Below, Johnson sought relief under CR 60.03 from any order in the

medical malpractice action (No. 16-CI-00139), including but not limited to, the

circuit court’s order denying her motion file a fourth amended complaint. Under

Meece, Johnson has an adequate remedy available in the original proceedings. She

can appeal the circuit court’s denial of her motion to file a fourth amended

complaint or any other adverse ruling if she chooses to file a direct appeal in the

underlying medical malpractice action. Thus, the circuit court did not err in

denying Johnson’s motion for relief under CR 60.03.

               Next, we address Johnson’s arguments regarding the circuit court’s

order granting the insurers’ motion to dismiss, which we review de novo. Fox v.

Grayson, 317 S.W.3d 1, 7 (Ky. 2010). In its order granting the insurers’ motion to

dismiss, the circuit court found Johnson sought to “address matters that have been

ruled on by this [c]ourt, in the prior (and ongoing) case. The matters are not

actionable by filing a new case. [Johnson’s] claims are barred per the Settlement

and Release Agreement entered into on April 30, 2018.” R. at 573.

               Although not raised by the parties,9 the rule against splitting causes of

action applies to Johnson’s complaint in this case. The rule against claim splitting



9
 “If an appellate court is aware of a reason to affirm the lower court’s decision, it must do so,
even if on different grounds.” Mark D. Dean, P.S.C. v. Commonwealth Bank & Tr. Co., 434
S.W.3d 489, 496 (Ky. 2014) (citing Fischer v. Fischer, 197 S.W.3d 98, 103 (Ky. 2006)).

                                               -10-
is closely related to claim preclusion. Coomer v. CSX Transp., Inc., 319 S.W.3d

366, 371 (Ky. 2010). “The rule, ‘found in Restatement (Second) of Judgments, §§

24 and 26, is an equitable rule, limiting all causes of action arising out of a single

“transaction” to a single procedure.’” Id. (quoting Capital Holding Corp. v.

Bailey, 873 S.W.2d 187, 193 (Ky. 1994)). The purpose of the rule is to require

parties to “‘bring forward their whole case’ and [] not try it piecemeal.” Id.

(quoting Arnold v. K-Mart Corp., 747 S.W.2d 130, 132 (Ky. App. 1988)). Thus,

the rule against claim splitting “applies not only to the points upon which the court

was required by the parties to form an opinion and pronounce judgment, but to

every point which properly belonged to the subject of litigation, and which the

parties, exercising reasonable diligence, might have brought forward at the time.”

Id. (quoting Arnold, 747 S.W.2d at 132 (Ky. App. 1988)). Our key inquiry is

“whether they both arise from the same transactional nucleus of facts.” Id.

(quoting Yeoman v. Commonwealth, Health Policy Bd., 983 S.W.2d 459, 465 (Ky.

1998)).

             However, the rule against claim splitting is subject to several

exceptions. Pertinent to this case, the rule “does not apply to claims that have not

yet accrued[,]” so application of the rule “is limited to ‘claims in existence at the

time the original complaint is filed or claims actually asserted by supplemental




                                          -11-
pleadings or otherwise in the earlier action.’” Coomer, 319 S.W.3d at 373 (quoting

Manning v. City of Auburn, 953 F.2d 1355, 1360 (11th Cir. 1992)).

             Here, the claims in both the medical malpractice case and the instant

action arise from the same transactional nucleus of facts and are claims actually

asserted in supplemental pleadings. In the medical malpractice case, Johnson

asserted claims against the insurers in the proposed fourth amended complaint for

their alleged involvement in concealing the biopsy screenshot. In the instant

action, Johnson asserted claims against the same insurers for the same alleged

conduct. Although Johnson’s claims regarding concealment of the biopsy

screenshot accrued after the filing of the original complaint, the claims in the

instant action arose during the pendency of the medical malpractice case. See

Moorhead v. Dodd, 265 S.W.3d 201, 204 (Ky. 2008). Furthermore, the claims for

bad faith and fraud in the proposed fourth amended complaint in the medical

malpractice case are nearly identical to the same claims in the instant action.

Claims in the instant action that are not identical to the claims in the proposed

fourth amended complaint in the medical malpractice case should have been raised

in the medical malpractice case because they arose from the conduct complained of

in the proposed fourth amended complaint. Thus, the circuit court did not err in

granting the insurers’ motion to dismiss.




                                         -12-
            For the foregoing reasons, we affirm the judgment of the Fleming

Circuit Court.



            ALL CONCUR.



BRIEFS FOR APPELLANT:                   BRIEF FOR APPELLEES:

Dale M. Golden                          Mindy G. Barfield
Kellie M. Collins                       Kyle R. Bunnell
Laraclay Parker                         Lexington, Kentucky
Lexington, Kentucky

ORAL ARGUMENT:                          ORAL ARGUMENT:

Dale M. Golden                          Mindy G. Barfield




                                      -13-